EXHIBIT 99 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE May 3, 2010 Analyst Contact: Susan Allen: 203-499-2409 Media Contact: Anita Steeves: 203-499-2901 After Hours: 203-499-2812 UIL Holdings Corporation Reports First Quarter 2010 Results and Increases 2010 Earnings Guidance UIL Holdings Corporation (NYSE: UIL) today reported consolidated net income of $16.1 million, or $0.53 per share for the first quarter of 2010, an increase of $4.1 million, or $0.05 per share, compared to the same period in 2009.The dilutive effect from UIL’s May 2009 issuance of 4.6 million shares of common stock for the first quarter of 2010 was $0.10 per share. “The first quarter 2010 results were favorably impacted by a previously approved distribution rate increase and the continued focus on managing our operating costs,” commented James P. Torgerson, UIL’s President and CEO.“Decoupling of distribution revenues from electricity sales provided revenue stability in the first quarter and will result in revenue predictability throughout the rest of 2010.” “On a separate note, GenConn Energy’s, a 50-50 joint venture between NRG Energy, Inc. and The United Illuminating Company, two peaking generation projects each with a nominal capacity of approximately 200 megawatts, are under construction at NRG’s existing plant locations in Devon and Middletown Connecticut.The Devon plant is scheduled to be in commercial operation in June,” added Torgerson. Net income for the first quarter of 2010, compared to the same period in 2009, by line of business, are as follows: SEGMENTED CONSOLIDATED INCOME STATEMENT Quarter Ended March 31, Difference Net Income (Loss) ($M) UI Distribution, CTA and Other $ $ $ Transmission Total UI Net Income $ $ $ UIL Corporate ) ) Total Net Income $ $ $ Average Shares Outstanding - Basic EPS $ $ $ The dilutive effect of the May 2009 issuance of 4,600,000 shares of common stock in the first quarter of 2010 was $0.10 per share. - more - The table below provides the distribution, competitive transition assessment (CTA) and other net income variances for the first quarter of 2010, compared to the same period in 2009.Earnings from the distribution business have grown primarily due to the previously approved 2010 distribution rate increase effective January 1, 2010, partially offset by decreases in allocated customer service and uncollectibles expenses. Distribution, CTA & Other Net Income Quarter Ended March 31, 2010 vs. 2009 Favorable/(Unfavorable) (In Millions) Operating revenues Regulatory true-up items incl. decoupling adjustment $ ) Distribution rates & pricing Sales volume Operation and maintenance (O&M) expense Customer service - allocated ) Uncollectibles ) Depreciation and amortization ) Other income and (deductions) Interest expense ) Other, net ) $ Transmission The transmission business earnings continued to experience underlying growth in net income of $0.6 million in the first quarter of 2010, compared to the first quarter of 2009 primarily due to an increase in the allowance for funds used during construction, as well as higher rate base and equity capitalization with approximately the same allowed return of 12.3% to 12.5% compared to the first quarter of 2009. UIL Corporate UIL Corporate incurred net after-tax costs in the first quarter of 2010 of $0.5 million, compared to net after-tax costs of $0.9 million in the same period of 2009.The decrease in the first quarter of 2010 after-tax costs was primarily due to a gain related to a legal claim settlement of a former subsidiary, as well as less interest expense due to lower long-term borrowings. Looking Forward UIL is increasing its consolidated earnings estimate for 2010 to $1.92 to $2.07 per share, compared to the previously reported estimate of $1.87 to $2.02 per share. The revised estimate for total UI is $1.98 to $2.10 per share, compared to the previously reported estimate of $1.93 to $2.05 per share. - more - 2 The revised estimate for distribution, CTA & other is $1.02 to $1.09 per share, compared to the previously reported estimate of $0.98 to $1.05 per share. The change reflects better than anticipated first quarter earnings performance and the projected impact of cost control measures for the remainder of 2010. The earnings estimates for transmission, GenConn and UIL Corporate expenses are all unchanged. 2010 Earnings Expectations ApproximateNet Income* EPS UI Distribution, CTA & Other $
